Citation Nr: 0032031	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  95-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for pheochromocytoma 
(kidney damage), claimed as due to undiagnosed illness.

2.  Entitlement to service connection for joint pain, claimed 
as due to undiagnosed illness.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Determination of a proper rating for myofascial 
headaches, evaluated as noncompensably disabling. 

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from July 1973 to July 1976 
and from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2000, the Board remanded this case to the RO for a 
hearing before a Veterans Law Judge.  However, the veteran 
failed to appear for that hearing.  The Board will, 
therefore, proceed as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2000).

The issues of entitlement to service connection for joint 
pain, claimed as due to an undiagnosed illness; entitlement 
to an increased evaluation for PTSD, and the determination of 
a proper rating for myofascial headaches will be addressed in 
the remand portion of this decision.   


FINDING OF FACT

The veteran does have a disability of the kidneys, either 
diagnosed or undiagnosed.


CONCLUSION OF LAW

Kidney damage was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§  3.303, 3.317 (2000).   



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for kidney damage.  As 
an initial matter, the Board finds that all the facts 
relevant to this claim have been properly and sufficiently 
developed.  During the pendency of the veteran's appeal, the 
Veterans Claims Assistance of Act of 2000 (the Act) became 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
liberalizing legislation is applicable to the veteran's 
claims, and the Board finds that this revision of law is more 
favorable to claimants than prior law.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Board finds that, in the veteran's case, with 
reference to claimed kidney damage, all indicated 
examinations have been conducted and all pertinent records 
have been obtained.  The veteran has not indicated that 
additional records pertinent to his claim exist which should 
be obtained in order to fairly decide his claim, and, there 
is no reasonable possibility that additional development in 
this case would enure to the veteran's benefit.  The Board 
concludes that, with reference to the claim for service 
connection for kidney damage, the duty to assist the veteran, 
under the provisions of the Act, has been fulfilled.  

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions which 
apply in the event that there exists evidence which has not 
been obtained.  However, inasmuch as all pertinent documents 
have been obtained and other necessary development has been 
completed, the Board's decision to address this case on its 
merits can result in no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Compensation is payable to Persian Gulf veterans for any 
chronic disability resulting from an undiagnosed illness 
manifested by one or more of a number of signs or symptoms.  
These signs or symptoms must become manifest to a degree of 
10 percent no later than December 31, 2001, and must have 
existed for at least six months or have manifested episodes 
or improvement or worsening over a six-month period in order 
to be considered chronic.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  See also VAOGCPREC 8-98.

The veteran maintains that he suffered kidney damage while 
stationed in Southwest Asia.  However, whether the veteran 
currently suffers from kidney damage or the residuals thereof 
is a medical issue.  During a VA genitourinary examination in 
February 1998, a medical examiner determined that there was 
no evidence of pheochromocytoma and no evidence of kidney 
damage.  Furthermore, there are no objective indicators that 
the veteran's kidneys have been damaged by the use of Motrin 
for headaches, as he asserted in a statement received in June 
1999.  The veteran, as a layman, is not qualified to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. 492 (1992).  He has thus not met his burden 
of proof, as the preponderance of the evidence is against the 
claim for service connection for kidney damage.   


ORDER

Service connection for pheochromocytoma (kidney damage) is 
denied. 


REMAND

An April 1996 entry in VA records of treatment reflects that 
the veteran sought treatment at that time for complaints of 
right shoulder discomfort.  Examination revealed normal range 
of motion and normal grip strength, although there was 
tenderness over the scapula.  The diagnostic impression was 
right shoulder pain. 

During a February 1998 VA genitourinary examination, 
diagnoses included multiple joint pain, cause uncertain, and 
bilateral acromioclavicular arthritis.  The examiner added in 
a discussion that there is no definite clinical diagnosis 
which can be made to account for this veteran's symptoms with 
the exception of his shoulder pain which is due to 
degenerative arthritis.  Etiology of his other complaints is 
unknown.  

In July 1995, the veteran was provided a statement of the 
case addressing his claim for service connection for a 
disability resulting in joint pain.  He has not, since the 
addition of the above-mentioned evidence, been provided with 
a supplemental statement of the case.  This additional 
evidence is pertinent, and the veteran has not waived 
consideration of this evidence by the RO.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304.  This case must, therefore, be 
remanded to the RO for issuance of as supplemental statement 
of the case.  Further, an examination for the purpose of 
ascertaining whether the veteran in facts suffers from such a 
disability and whether the etiology eludes explanation should 
be conducted.  

In a statement of June 1996, the veteran indicated that PTSD 
was the reason for his unstable work history.  During a VA 
examination in October 1998, the veteran reported he was 
living with his wife and two-year-old son and indicated that 
he and his wife were attending marital counseling every other 
day.  Records of any such marital counseling are pertinent to 
his claim for an increased rating for PTSD and should be 
obtained.  Verification of his current employment and a new 
VA examination would also be pertinent to an appropriate 
disposition of the veteran's claim.  

In a statement received in September 1998, the veteran 
contended that he missed work for three or four days due to 
headaches.  Review of the veteran's employment records is 
indicated with respect to this issue, as is inquiry into the 
nature of any medical treatment received by the veteran for 
headaches, including any prescription medication he may have 
received for headaches.  

Therefore, this case is REMANDED for the following 
development:  

1.  After obtaining any necessary release 
from the veteran, the RO should obtain 
copies of all records of marital 
counseling provided to the veteran 
through Northwest Counseling Center, 
Livonia, Michigan, referred to by the 
veteran at VA psychiatric examination in 
October 1998.  In addition, the RO should 
contact the veteran and request that the 
veteran identify the providers of any 
medical treatment for headaches he has 
received, including any prescription 
medication he has been prescribed.  After 
obtaining any necessary releases, the RO 
should obtain copies of any records 
identified.  

2.  After obtaining a release from the 
veteran, a VA social worker should obtain 
a copy of the veteran's personnel file 
and verify the veteran's current 
employment with his current employer 
(date of hire; position; rate of pay; and 
reasons for any absences).  The VA social 
worker should also obtain a copy of the 
veteran's personnel file, with the same 
information, from his employer(s) in 
1997-98, if different from his current 
employer.  

3.  The veteran should then be afforded 
an examination by a specialist in 
orthopedics to assess his complaints of 
joint pain.  After reviewing the claims 
file, the examiner should indicate 
whether there is objective clinical 
evidence of joint pain.  If so, the 
examiner should indicate whether the 
complaints may be adequately explained by 
a known diagnosis; any such disorders 
should be identified.  For each known 
diagnosis identified, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the diagnosed 
disorder had its onset in service or, 
alternatively, that it was caused by an 
event during service.  The examiner 
should also offer an opinion as to 
whether the veteran suffers from 
arthritis of both shoulders and, if so, 
whether such arthritis is related to 
service.  The examiner should also 
indicate whether the veteran suffers from 
any current residuals of an injury to the 
right elbow sustained in service.  The 
examiner's attention is directed to 
service medical records which document a 
right elbow injury; to a report of an 
April 1992 examination of the joints 
which notes a history of X-ray 
confirmation of a calcified fracture of 
the right elbow; an April 1996 entry in 
VA records that reveals a diagnostic 
impression of right shoulder pain; and a 
report of a February 1998 VA 
genitourinary examination which resulted 
in diagnoses which included multiple 
joint pain, cause uncertain, and 
bilateral acromioclavicular arthritis.  
The claims file must be made available to 
the examiner for review.  

4.  The veteran should be afforded an 
examination by a psychiatrist to 
ascertain the degree of the veteran's 
current psychiatric disability.  After 
reviewing the claims file and examining 
the veteran, the psychiatrist should 
determine whether the previous diagnosis 
of PTSD remains appropriate and, if so, 
offer an opinion as to the level of 
social and occupational impairment 
attributable to PTSD symptomatology.  Any 
other Axis I and Axis II diagnoses should 
be reported.  The examiner should also 
assign a GAF score and state the meaning 
of the score. The claims file must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefits sought are not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review, if otherwise in order.  The purposes of this REMAND 
are to assist the veteran and to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 8 -


